PER CURIAM.
We are presented with a petition for certiorari directed to an order of the trial court which ordered and adjudged that $750 “in counsel fees shall now be paid by the State of Florida to Donald Bierman, Esq., for his representation of the above-named child.”
We have considered this petition for cer-tiorari as an appeal and finding no authority in law for the entry of said order we, therefore, are required to reverse the same. See Dade County v. McCrary, Fla.App. 1972, 260 So.2d 543.
Reversed.